DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10, 12-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0062760).
Kim discloses, as shown in Figures, a flexible display substrate having a display region (DA) and a non-display region (NDA), the flexible display substrate comprising:
	 a base substrate (110);
	an inorganic film layer (130, [0051]) provided on the base substrate, wherein the inorganic film layer of the non-display region is provided with a groove (GR); and
	a filling structure (140) for filling the groove.

Regarding claim 2, Kim discloses the groove comprises a plurality of grooves, and a space exist between the plurality of grooves [Figure 4].



Regarding claim 10, Kim discloses a depth of the groove is equal to a thickness of the inorganic film layer [Figures].

Regarding claim 12, Kim discloses the filling structure has a material of an organic material [0058].

Regarding claim 13, Kim discloses the inorganic film layer comprises a plurality of inorganic film layers (131-135) [0081].

Regarding claim 16, Kim discloses, as shown in Figures, a method of manufacturing a flexible display substrate, the flexible display substrate having a display region (DA) and a non-display region (NDA), the method comprising:
	 providing a base substrate (110);
	forming an inorganic film layer (130, [0051]) on the base substrate;
providing a groove (GR) in the inorganic film layer of the non-display region; and
	filling the groove to form a filling structure (140).



Claim(s) 1-2, 4, 8, 10, 12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (CN-106653818, of record).
Jin et al. discloses, as shown in Figures, a flexible display substrate having a display region (A) and a non-display region (B), the flexible display substrate comprising:
	 a base substrate (10);
	an inorganic film layer (31) provided on the base substrate, wherein the inorganic film layer of the non-display region is provided with a groove; and
	a filling structure (80) for filling the groove.

Regarding claim 2, Jin et al. discloses the groove comprises a plurality of grooves, and a space exist between the plurality of grooves [Figure 4].

Regarding claim 4, Jin et al. discloses a cross section of the groove is a rectangle or a trapezoid in a direction perpendicular to a surface of the base substrate [Figures].

Regarding claim 8, Jin et al. discloses the filling structure (80) comprises a filler and a bump, wherein the filler is provided within the groove, the bump is provided above the groove, and the filler and the bump are integrally formed [Figures].

Regarding claim 10, Jin et al. discloses a depth of the groove is equal to a thickness of the inorganic film layer [Figures].



Regarding claim 14, Jin et al. discloses a display panel comprising the flexible display substrate according to claim 1.

Regarding claim 15, Jin et al. discloses a display apparatus comprising the display panel according to claim 14.

Regarding claim 16, Jin et al. discloses, as shown in Figures, a method of manufacturing a flexible display substrate, the flexible display substrate having a display region (A) and a non-display region (B), the method comprising:
	 providing a base substrate (10);
	forming an inorganic film layer (31) on the base substrate;
providing a groove in the inorganic film layer of the non-display region; and
	filling the groove to form a filling structure (80).

Regarding claim 18, Jin et al. discloses the groove comprises a plurality of grooves, and a space exist between the plurality of grooves [Figures].

Regarding claim 19, Jin et al. discloses a cross section of the groove is a rectangle or a trapezoid in a direction perpendicular to a surface of the base substrate [Figures].

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 5-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0062760).
Kim discloses the groove and the bump.  Kim does not disclose the space between the grooves, the width of the groove, the dimension of the groove, a distance between the groove and an edge of the base substrate, a distance between an edge of the bump and an edge of the groove closest to the edge of the bump, a height of the bump, the depth of the groove.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, width, distance, height, dimension, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, width, distance, height, dimension, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely .

Claims 8, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0062760) in view of Jin et al. (CN-106653818, of record).
Regarding claim 8, Kim discloses the claimed invention including the display substrate as explained in the above rejection.  Kim does not disclose the filling structure comprises a filler and a bump, wherein the filler is provided within the groove, the bump is provided above the groove, and the filler and the bumps are integrally formed.  However, Jin et al. discloses a display substrate comprising the filling structure (80) comprises a filler and a bump, wherein the filler is provided within the groove, the bump is provided above the groove, and the filler and the bump are integrally formed.  Note Figures of Jin et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the filling structure of Kim having a filler and a bump, wherein the filler is provided within the groove, the bump is provided above the groove, and the filler and the bumps are integrally formed, such as taught by Jin et al. in order to have the desired structure.



Regarding claim 18, Kim and Jin et al. disclose the groove comprises a plurality of grooves, and a space exist between the plurality of grooves [Figures].

Regarding claim 19, Kim and Jin et al. disclose a cross section of the groove is a rectangle or a trapezoid in a direction perpendicular to a surface of the base substrate [Figures].

Regarding claim 20, Kim and Jin et al. disclose the filling structure comprises a filler and a bump, wherein the filler is provided within the groove, the bump is provided above the groove, and the filler and the bump are integrally formed [Figures].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0062760) in view of Amano et al. (PN 6,100,112).
Kim discloses the claimed invention including the display substrate as explained in the above rejection.  Kim does not disclose the method, after forming the filling structure, the method .

Claims 3, 5-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN-106653818, of record).
Jin et al. discloses the groove and the bump.  Jin et al. does not disclose the space between the grooves, the width of the groove, the dimension of the groove, a distance between the groove and an edge of the base substrate, a distance between an edge of the bump and an edge of the groove closest to the edge of the bump, a height of the bump, the depth of the groove.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, width, distance, height, dimension, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, width, distance, height, dimension, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN-106653818, of record) in view of Kim (US 2017/0062760).
Jin et al. discloses the claimed invention including the display substrate as explained in the above rejection.  Jin et al. does not disclose the inorganic film layer comprises a plurality of inorganic film layers.  However, Kim discloses a display substrate having the inorganic film layer (130) comprises a plurality of inorganic film layers (131-135).  Note Figures and [0081] of Kim.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the inorganic film layer of Jin et al. comprising a plurality of inorganic film layers, such as taught by Kim in order to have the desired structure.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN-106653818, of record) in view of Amano et al. (PN 6,100,112).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897